Conviction is for possessing intoxicating liquor for the purpose of sale, punishment being two years in the penitentiary.
The state's evidence makes out a complete case against appellant. His evidence raised the issue that he did not have the whisky for sale but that he had recently bought it to be used as a beverage at a proposed party. The defensive issue was properly submitted and the jury has settled the question against appellant.
The only bill of exception complains because the district attorney said in his argument, "I think his testimony was just as black a perjury as was ever committed." The bill does not even state to whom the argument referred. Manifestly the bill presents no error.
The judgment is affirmed.
Affirmed.